                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON


 1
                                                              Apr 01, 2019
                                                                  SEAN F. MCAVOY, CLERK
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7
       BRIGETTE C.,
 8
               Plaintiff,                          No. 4:18-CV-05040-RHW
 9
               v.                                  ORDER GRANTING PLAINTIFF’S
10                                                 MOTION FOR SUMMARY
       COMMISSIONER OF SOCIAL                      JUDGMENT
11     SECURITY,

12             Defendant.

13
           Before the Court are the parties’ cross-motions for summary judgment, ECF
14
     Nos. 12 & 16. Plaintiff brings this action seeking judicial review, pursuant to 42
15
     U.S.C. § 405(g), of the Commissioner’s final decision, which denied her
16
     application for Disability Insurance Benefits and Supplemental Security Income
17
     (“SSI”) under Titles II and XVI of the Social Security Act, 42 U.S.C §§ 401-434 &
18
     1381-1383f. After reviewing the administrative record and briefs filed by the
19
     parties, the Court is now fully informed. For the reasons set forth below, the Court
20



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   GRANTS Plaintiff’s Motion for Summary Judgment and DENIES Defendant’s

 2   Motion for Summary Judgment.

 3                                 I.    JURISDICTION

 4         Plaintiff filed her application for Disability Insurance Benefits and

 5   Supplemental Security Income on October 28, 2014. AR 308-15. Her alleged onset

 6   date of disability is September 1, 2006. AR 308, 310. Plaintiff’s application was

 7   initially denied on January 20, 2015, AR 167-68, 177, and on reconsideration on

 8   April 14, 2015, AR 18, 189, 198.

 9         A hearing with Administrative Law Judge (“ALJ”) Mark Kim occurred on

10   March 7, 2017. AR 118-57. On May 17, 2017, the ALJ issued a decision finding

11   Plaintiff ineligible for disability benefits. AR 16-30. The Appeals Council denied

12   Plaintiff’s request for review on January 9, 2018, AR 1-5, making the ALJ’s ruling

13   the “final decision” of the Commissioner.

14         Plaintiff timely filed the present action challenging the denial of benefits, on

15   February 7, 2018. ECF No. 3. Accordingly, Plaintiff’s claims are properly before

16   this Court pursuant to 42 U.S.C. § 405(g).

17                  II.    SEQUENTIAL EVALUATION PROCESS

18         The Social Security Act defines disability as the “inability to engage in any

19   substantial gainful activity by reason of any medically determinable physical or

20   mental impairment which can be expected to result in death or which has lasted or



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   can be expected to last for a continuous period of not less than twelve months.” 42

 2   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

 3   under a disability only if the claimant’s impairments are of such severity that the

 4   claimant is not only unable to do his previous work, but cannot, considering

 5   claimant's age, education, and work experience, engage in any other substantial

 6   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

 7         The Commissioner has established a five-step sequential evaluation process

 8   for determining whether a claimant is disabled within the meaning of the Social

 9   Security Act. 20 C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4); Lounsburry v.

10   Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).

11         Step one inquires whether the claimant is presently engaged in “substantial

12   gainful activity.” 20 C.F.R. §§ 404.1520(b) & 416.920(b). Substantial gainful

13   activity is defined as significant physical or mental activities done or usually done

14   for profit. 20 C.F.R. §§ 404.1572 & 416.972. If the claimant is engaged in

15   substantial activity, he or she is not entitled to disability benefits. 20 C.F.R. §§

16   404.1571 & 416.920(b). If not, the ALJ proceeds to step two.

17         Step two asks whether the claimant has a severe impairment, or combination

18   of impairments, that significantly limits the claimant’s physical or mental ability to

19   do basic work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). A severe

20   impairment is one that has lasted or is expected to last for at least twelve months,



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09 &

 2   416.908-09. If the claimant does not have a severe impairment, or combination of

 3   impairments, the disability claim is denied, and no further evaluative steps are

 4   required. Otherwise, the evaluation proceeds to the third step.

 5         Step three involves a determination of whether any of the claimant’s severe

 6   impairments “meets or equals” one of the listed impairments acknowledged by the

 7   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

 8   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

 9   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

10   equals one of the listed impairments, the claimant is per se disabled and qualifies

11   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

12   fourth step.

13         Step four examines whether the claimant’s residual functional capacity

14   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f) &

15   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

16   not entitled to disability benefits and the inquiry ends. Id.

17         Step five shifts the burden to the Commissioner to prove that the claimant is

18   able to perform other work in the national economy, taking into account the

19   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

20   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   burden, the Commissioner must establish that (1) the claimant is capable of

 2   performing other work; and (2) such work exists in “significant Gallo in the

 3   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 4   676 F.3d 1203, 1206 (9th Cir. 2012).

 5                           III.   STANDARD OF REVIEW

 6         A district court's review of a final decision of the Commissioner is governed

 7   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

 8   Commissioner's decision will be disturbed “only if it is not supported by

 9   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

10   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

11   mere scintilla but less than a preponderance; it is such relevant evidence as a

12   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

13   Chater, 108 F.3d 978, 980 (9th Cir.1997) (quoting Andrews v. Shalala, 53 F.3d

14   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

15   whether the Commissioner’s findings are supported by substantial evidence, “a

16   reviewing court must consider the entire record as a whole and may not affirm

17   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

18   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

19   F.2d 498, 501 (9th Cir. 1989)).

20



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1         In reviewing a denial of benefits, a district court may not substitute its

 2   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

 3   1992). If the evidence in the record “is susceptible to more than one rational

 4   interpretation, [the court] must uphold the ALJ's findings if they are supported by

 5   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,

 6   1111 (9th Cir. 2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 7   2002) (if the “evidence is susceptible to more than one rational interpretation, one

 8   of which supports the ALJ’s decision, the conclusion must be upheld”). Moreover,

 9   a district court “may not reverse an ALJ's decision on account of an error that is

10   harmless.” Molina, 674 F.3d at 1111. An error is harmless “where it is

11   inconsequential to the [ALJ's] ultimate nondisability determination.” Id. at 1115.

12   The burden of showing that an error is harmful generally falls upon the party

13   appealing the ALJ's decision. Shinseki v. Sanders, 556 U.S. 396, 409–10 (2009).

14                           IV.    STATEMENT OF FACTS

15         The facts of the case are set forth in detail in the transcript of proceedings

16   and only briefly summarized here. Plaintiff was 28 years old on the date the

17   application was filed. AR 16, 28, 308, 310. She has at least a high school

18   education. Id. Plaintiff is able to communicate in English. AR 28, 330. Plaintiff has

19   past relevant work as a housekeeping cleaner/maid. AR 28.

20   //



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1                             V.     THE ALJ’S FINDINGS

 2         The ALJ determined that Plaintiff has not been under a disability within the

 3   meaning of the Act since September 1, 2006, the date the alleged onset. AR 17, 30.

 4         At step one, the ALJ found that Plaintiff has not engaged in substantial

 5   gainful activity since the filing of her application on September 1, 2006, the

 6   alleged onset date (citing 20 C.F.R. § 416.971 et seq.). AR 18.

 7         At step two, the ALJ found that Plaintiff has the following severe

 8   impairments: major depressive disorder; generalized anxiety disorder; obsessive

 9   compulsive disorder; eating disorder; fibromyalgia; and headaches/migraines

10   (citing 20 C.F.R. § 416.920(c)). Id.

11         At step three, the ALJ found that Plaintiff does not have an impairment or

12   combination of impairments that met or medically equaled the severity of the listed

13   impairments in 20 C.F.R. § 404, Subpt. P, App. 1 (citing 20 C.F.R. §§§ 416.

14   920(d), 416.925 and 416.926). AR 19.

15         At step four, the ALJ found that Plaintiff has the residual functional

16   capacity to perform light work with some exceptions: she can never climb ladders,

17   ropes, or scaffolds; she should avoid all exposure to extreme temperatures,

18   excessive noise (in excess of an office setting), and hazards such as dangerous

19   moving machinery and unprotected heights; she is limited to simple routine tasks

20   with no production rate or pace work; she is limited to occasional interaction with



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   the public and coworkers; and she must avoid all exposure to odors and chemicals.

 2   AR 21.

 3         The ALJ determined that Plaintiff was unable to perform any past relevant

 4   work. AR 28.

 5         At step five, the ALJ found that in light of Plaintiff’s age, education, work

 6   experience, and residual functional capacity, there are jobs that exist in significant

 7   numbers in the national economy that he can have perform. AR 30. These include,

 8   final assembler, small products assembler, and hand packager. AR 28-29.

 9                             VI.    ISSUES FOR REVIEW

10         Plaintiff argues that the Commissioner’s decision is not free of legal error

11   and not supported by substantial evidence. Specifically, she argues the ALJ erred

12   by: (1) Improperly assessing Plaintiff’s symptom testimony; (2) improperly

13   assessing the medical opinion evidence; (3) improperly concluding that Plaintiff’s

14   migraines do not medically equal Listing 11.02 at step three of the sequential

15   evaluation.

16                                   VII. DISCUSSION

17      A. The ALJ Erred by Improperly Assessing Plaintiff’s Migraine
           Headaches at Step Three of the Five Step Sequential Evaluation.
18
        Plaintiff testified to experiencing her first migraine at eight years old. AR 131,
19
     430, 564. Plaintiff claims that her migraines have continued throughout her life and
20
     that they have worsened over time. AR 131. She has taken multiple prescriptions


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   for her migraines, undergone physical therapy, Botox injection, and steroid

 2   injection. AR 56, 82, 87, 91, 97, 106, 521-31, 586, Plaintiff argues that she is

 3   presumptively disabled at step three because her migraines meet or exceed the

 4   criteria of Listing 11.02.

 5                1. Legal standard.

 6         A claimant is presumptively disabled and entitled to benefits if he or she

 7   meets or equals a listed impairment. To meet a listed impairment, a disability

 8   claimant must establish that his condition satisfies each element of the listed

 9   impairment in question. See Sullivan v. Zebley, 493 U.S. 521, 530 (1990); Tackett

10   v. Apfel, 180 F.3d 1094, 1099 (9th Cir.1999). To equal a listed impairment, a

11   claimant must establish symptoms, signs, and laboratory findings at least equal in

12   severity and duration to each element of the most similar listed impairment.

13   Tackett, 180 F.3d at 1099-1100 (quoting 20 C.F.R. 404.1526).

14         The SSA’s Program Operations Manual System (“POMS”) sets forth

15   multiple ways for the SSA to determine medical equivalence where the claimant

16   has an impairment that is not described in the Listing of Impairments. POMS DI

17   24505.015(B)(2)(b). POMS also provides the following rationale requirements for

18   use in determining medical equivalence for unlisted impairments; the ALJ should:

19   (1) discuss the claimant's impairment, medical findings, and non-medical findings;

20   (2) discuss the listing considered the most closely analogous listing; (3) compare



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   the findings of claimant's impairment to the findings of the most closely analogous

 2   listing; (4) explain why the findings of the claimant's impairment are at least of

 3   equal medical significance to the most closely analogous listing; and (5) cite the

 4   most closely analogous listing. Id. at 24505.015(B)(6)(c).

 5                2. The ALJ properly determined that epilepsy is the most
                     analogous listing to migraines.
 6
           Under the regulations because no listing for migraine headaches exists, the
 7
     ALJ was required to compare the findings to “closely analogues listed
 8
     impairments.” 20 C.F.R. §§ 404.1526(b)(2), 404.1526(2)(3). The “responsibility
 9
     for deciding medical equivalence rests with the administrative law judge or
10
     Appeals Council.” 20 C.F.R. § 404.1526(2)(3). The POMS indicates that Listing
11
     11.02 is the most closely analogous listed impairment to migraine headaches.
12
     POMS DI 24505.015; see 20 C.F.R Pt. 404, Subpt. P, App. 1, Listing 11.02.
13
           Notably, out of all unlisted impairments, the SSA used chronic migraines to
14
     provide an illustrative example of how the above rationale could be applied:
15
           A claimant has chronic migraine headaches for which she sees her
16
           treating doctor on a regular basis. Her symptoms include aura,
           alteration of awareness, and intense headache with throbbing and
17
           severe pain. She has nausea and photophobia and must lie down in a
           dark and quiet room for relief. Her headaches last anywhere from 4 to
18
           72 hours and occur at least 2 times or more weekly. Due to all of her
           symptoms, she has difficulty performing her ADLs. The claimant
19
           takes medication as her doctor prescribes. The findings of the
           claimant's impairment are very similar to those of 11.03, Epilepsy,
20
           non-convulsive. Therefore, 11.03 is the most closely analogous listed


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1          impairment. Her findings are at least of equal medical significance as
            those of the most closely analogous listed impairment. Therefore, the
 2          claimant's impairment medically equals Listing 11.02.

 3
     POMS DI 24505.015(B)(7)(b), Example 2. 1
 4
            Thus, the SSA provides specific guidance regarding the applicability of
 5
     Listing 11.02 to the step three medical equivalence analysis for migraine
 6
     headaches. An ALJ's failure to specifically consider Listing 11.02 constitutes legal
 7
     error when a claimant’s migraine headaches were found to be severe at step two.
 8
     Edwards v. Colvin, 2014 WL 7156846, at *3 (W.D. Wash. Sept. 15, 2014); Spiteri
 9
     v. Colvin, 2016 WL 7425924, at *10 (N.D. Cal. Dec. 23, 2016); Mesecher v.
10
     Berryhill, 2017 WL 998373, at *5 (the failure to consider a relevant listing is
11
     error). While the ALJ did note that 11.02 was the appropriate Listing, the ALJ
12
     failed to specifically consider Plaintiff’s subjective complaints as elements of the
13
     Listing. Further, the ALJ did not consider all of the elements required by Listing
14
     11.02 because the record was not fully developed with regard to one element; the
15
     headaches must be “documented by detailed description of a typical [migraine
16

17

18   1
      The Court notes that Listing 11.03 referenced in this Example is a former operating section that
     was removed just to prior the ALJ’s decision in this case. In 2017, the SSA combined Listing
19   11.03, non-convulsive epilepsy, and Listing 11.02, conclusive epilepsy, into 11.02 removing
     11.03. See Revised Medical Criteria for Evaluating Neurological Disorders, 81 FR 43048–01,
     2016 WL 3551949, at *43056 (July 1, 2016). However, the Example may still be looked to as a
20   useful tool when determining whether a plaintiff’s headaches meet an analogous Listing.



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   headache], including all associated phenomena.” 20 C.F.R Pt. 404, Subpt. P, App.

 2   1, listing 11.02.

 3
                  3. The ALJ improperly analyzed Plaintiff’s migraines under the
                     Listing and erred by failing to fully and fairly develop the
 4
                     record.
 5
           It is important to note that, at step three of the sequential evaluation process,
 6
     it is still the claimant's burden to prove that her impairment meets or equals one of
 7
     the impairments listed in 20 C.F.R. § 404, Subpart P. Oviatt v. Com'r of Soc. Sec.
 8
     Admin., 303 F. App'x 519, 523 (9th Cir. 2008); Hoopai v. Astrue, 499 F.3d 1071,
 9
     1074–75 (9th Cir.2007); Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir.2005).
10
     However, in Social Security cases, the ALJ has a special duty to develop the record
11
     fully and fairly and to ensure that the claimant's interests are considered, even
12
     when the claimant is represented by counsel. Tonapetyan v. Halter, 242 F.3d 1144,
13
     1150 (9th Cir.2001); Brown v. Heckler, 713 F.2d 441, 443 (9th Cir.1983).
14
           The regulations provide that the ALJ may attempt to obtain additional
15
     evidence when the evidence as a whole is insufficient to make a disability
16
     determination, or if after weighing the evidence the ALJ cannot make a disability
17
     determination. 20 C.F.R. § 404.1527(c)(3); see also 20 C.F.R. § 404.1519a.
18
     Importantly, “[a]n ALJ's duty to develop the record further is triggered only when
19
     there is ambiguous evidence or when the record is inadequate to allow for proper
20
     evaluation of the evidence.” Mayes v. Massanari, 276 F.3d 453, 459–60 (9th Cir.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   2001); Tonapetyan, 242 F.3d at 1150. “The ALJ may discharge this duty in several

 2   ways, including: subpoenaing the claimant’s physicians, submitting questions to

 3   the claimant’s physicians, continuing the hearing, or keeping the record open after

 4   the hearing to allow supplementation of the record.” Tonapetyan, 242 F.3d at 1150

 5   (citing Tidwell v. Apfel, 161 F.3d 599, 602 (9th Cir. 1998); Smolen v. Chater, 80

 6   F.3d 1273, 1288 (9th Cir. 1996)). The ALJ failed to develop the record in the case

 7   at hand.

 8         The ALJ determined that Plaintiff’s migraines did not meet or equal any of

 9   the neurological listings, including epilepsy, Listing 11.02. AR 19. To support her

10   determination, the ALJ pointed to the lack of medical evidence, particularly from a

11   medical professional, of a detailed description based on personal observation of

12   one of claimant’s headache events. Id. Listing 11.02 does require migraine

13   headaches be “documented by detailed description of a typical [migraine

14   headache], including all associated phenomena.” 20 C.F.R Pt. 404, Subpt. P, App.

15   1, listing 11.02. The ALJ further noted mostly normal neurological scans and a

16   normal CT scan, and that the majority of the evidence consisted of Plaintiff’s

17   subjective complaints. Id. For the following reasons, the ALJ incorrectly analyzed

18   Plaintiff’s migraines at step three.

19         With regard to Plaintiff’s normal scans, while there may not be a laboratory

20   or blood test to confirm a migraine disorder, and it may be that radiologic studies



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   do not always reveal an objectively-defined source of migraine pain, it is possible

 2   to present objective-like evidence to establish the severity of the claimed

 3   impairment such as the treating physician's personal observations of any physical

 4   manifestations of pain, chart notes reflecting ongoing attempts at treatment with

 5   medication(s), trips to the emergency room or hospital admissions for disabling

 6   migraine pain, a record of associated symptoms, or other similar evidence.

 7   Mehrnoosh v. Astrue, 2011 WL 2173809, at *7 (D. Or. June 2, 2011). There are

 8   several notations in the record with regard to Plaintiff’s pain during appointments

 9   and ongoing attempts at treatment and medications. AR 52, 88, 109, 112, 429-30,

10   452, 455, 496, 527, 564. Further, neither the SSA nor the federal courts require that

11   an impairment, including migraines, be proven through objective clinical findings. 2

12   Thompson v. Barnhart, 493 F. Supp. 2d 1206, 1215 (S.D. Ala. 2007).

13   2
       See, e.g., Ortega v. Chater, 933 F.Supp. 1071, 1075 (S.D.Fla.1996) (noting that “present-day
     laboratory tests cannot prove the existence of migraine headaches[ ]” and holding that an ALJ
14   improperly discounted a treating physician's opinion that a claimant was disabled by migraines,
     despite the fact that there were no laboratory tests confirming the existence or severity of the
15   headaches, where the opinion of the treating physician was consistent, extensive, and
     substantiated by objective medical evidence that the claimant suffered from symptoms that were
16   associated with severe migraine headaches); see also e.g., Stebbins v. Barnhart, 2003 WL
     23200371, *10–11 (W.D.Wis. Oct. 21, 2003) (remanding the ALJ's decision because it was
     based on errors, “foremost of which was a fundamental misunderstanding of the diagnosis and
17   treatment of migraine headaches[ ]”); Diaz v. Barnhart, 2002 WL 32345945, *6 (E.D.Pa. Mar. 7,
     2002) (stating that migraines “do not stem from a physical or chemical abnormality which can be
18   detected by imaging techniques or laboratory tests, but are linked to disturbances in cranial blood
     flow [ ]”); Federman v. Chater, 1996 WL 107291, at *2, 1996 U.S. Dist. LEXIS 2893, at *6
19   (S.D.N.Y. Mar. 7, 1996) (noting that because there is no test for migraines, “ ‘when presented
     with documented allegations of symptoms which are entirely consistent with the
     symptomatology for evaluating the claimed disorder, the Secretary cannot rely on the ALJ's
20   rejection of the claimant's testimony based on the mere absence of objective evidence[ ]’ ”).



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1         Additionally, the POMS Example for migraines shows heavy reliance and

 2   consideration of a plaintiff’s subjective complaints regarding his or her

 3   headaches/migraines. See supra pp. 10-11. In the case at hand, the ALJ failed to

 4   substantially consider Plaintiff’s subjective complaint testimony along with the

 5   corroborating medical evidence in the record.

 6         The ALJ owes a duty to claimants to fully and fairly develop the record.

 7   Because the ALJ based her determination most prominently on the missing

 8   detailed description of the headaches and lack of objective medical evidence, she

 9   should have provided or allowed an appropriate cure for the inadequacy prior to

10   rendering her decision. Massanari,276 F.3d at 459–60; Tonapetyan, 242 F.3d at

11   1150. There are multiple avenues provided to ALJ’s to cure such inadequacies. See

12   20 C.F.R. § 404.1527(c)(3); see also 20 C.F.R. § 404.1519a. Namely, she could

13   have continued the hearing and called an expert to testify at the subsequent

14   hearing. At the very least, she could have notified Plaintiff that the record was

15   lacking and allowed Plaintiff an opportunity to cure the inadequacy. Id.

16         Without a detailed description of Plaintiff’s headaches/migraines, the ALJ

17   should have determined that the record was inadequate to allow for proper

18   evaluation of the evidence. Faced with similarly deficient analysis by ALJs, courts

19   have remanded for further administrative proceedings because the ALJ “is in a

20   better position to evaluate the medical evidence” than a district court. Santiago v.



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   Barnhart, 278 F. Supp. 2d 1049, 1058 (N.D. Cal. 2003); see also, e.g., Galaspi-

 2   Bey v. Barnhart, No. C-01-01770-BZ, 2002 WL 31928500, at *3 (N.D. Cal. Dec.

 3   23, 2002).

 4      B. Remand is the Appropriate Remedy.

 5         The Court has the discretion to remand the case for additional evidence and

 6   findings or to award benefits. Smolen, 80 F.3d at 1292. The Court may award

 7   benefits if the record is fully developed and further administrative proceedings

 8   would serve no useful purpose. Id. Remand is appropriate when additional

 9   administrative proceedings could remedy defects. Rodriguez v. Bowen, 876 F.2d

10   759, 763 (9th Cir. 1989). In this case, the Court finds that further proceedings are

11   necessary for a proper determination to be made. Taylor v. Comm’r of Soc. Sec.

12   Admin., 659 F.3d 1228, 1235 (9th Cir. 2011) (“Remand for further proceedings is

13   appropriate where there are outstanding issues that must be resolved before a

14   disability determination can be made, and it is not clear from the record that the

15   ALJ would be required to find the claimant disabled if all the evidence were

16   properly evaluated.”). Further, Plaintiff’s request for an immediate award of

17   benefits is denied as further proceedings are necessary to develop the record.

18         Because the Court finds that the ALJ erred in her assessment at step three

19   and the error was not harmless, the Court need not address Plaintiff’s remaining

20   allegations of error. Instead, the Court remands.



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1                                 VIII. CONCLUSION

 2         Having reviewed the record and the ALJ’s findings, the Court finds the ALJ

 3   erred by failing to fully and fairly develop the record. Accordingly, IT IS

 4   ORDERED:

 5         1. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is GRANTED.

 6         2. Defendant’s Motion for Summary Judgment, ECF No. 16, is DENIED.

 7         3. The District Court Executive is directed to enter judgment in favor of

 8         Plaintiff and against Defendant.

 9         4. This matter is REMANDED to the Commissioner for further proceedings

10         consistent with this Order.

11   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

12   forward copies to counsel and close the file.

13         DATED this 1st day of April, 2019.

14                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
15                           Senior United States District Judge

16

17

18

19

20



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
